      Case 2:19-cv-00262 Document 358 Filed on 08/23/21 in TXSD Page 1 of 1
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                    ENTERED
                                                                                  August 23, 2021
                         UNITED STATES DISTRICT COURT
                                                                                 Nathan Ochsner, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

MATTHEW ROPPOLO, et al,                      §
                                             §
         Plaintiffs,                         §
VS.                                          § CIVIL ACTION NO. 2:19-CV-262
                                             §
LANNETTE LINTHICUM, et al,                   §
                                             §
         Defendants.                         §

                                         ORDER

       Before the Court is Loyd Landon Sorrow’s Motion for Order to Refer for

Alternative Dispute Resolution (D.E. 357). Sorrow seeks a third-party resolution of his

claim for punitive damages for Defendants’ delay in treating his HCV infection. No

damages claims have been made in this case. The judgment grants injunctive relief and

attorneys’ fees only. It preserves the class members’ (including Sorrow’s) rights to file

separate actions if they wish to pursue claims for damages. Because damage claims are

not part of this case and because judgment has issued, there is no dispute to be referred to

alternative dispute resolution and the Court DENIES the motion.

       ORDERED this 23rd day of August, 2021.

                                              ___________________________________
                                              NELVA GONZALES RAMOS
                                              UNITED STATES DISTRICT JUDGE




1/1
